Exhibit 2.2 PROMARK DATA AND MEDIA GROUP, LLC BALANCE SHEET February 28, 2010 and August 31, 2009 ASSETS Current assets: Cash $ $ Accounts receivable Total current assets Property and equipment, net - Total assets $ $ LIABILITIES AND NET ASSETS Current liabilities: Accounts payable $ $ Payroll liabilities Due to related parties Total current liabilities Total liabilities Members Units - Accumulated deficit ) ) Total liabilities and net assets $ $ See accompanying notes 1 PROMARK DATA AND MEDIA GROUP, LLC STATEMENT OF OPERATIONS October 13, 2008 September 1, 2009 (inception) through through February 28, August 31, Revenues $ $ Cost of revenues Gross revenue Expenses: Sales and marketing General and administrative Depreciation and amortization - Total expenses Loss from operations ) ) Net loss $ ) $ ) See accompanying notes. 2 PROMARK DATA AND MEDIA GROUP, LLC STATEMENT OF CASH FLOWS October 13, 2008 September 1, 2009 (inception) through through February 28, August 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile increase(decrease) in net assets to cash provided by operating activities: Depreciation - Amortization - - Changes in operating assets and liabilities: Increase in accounts receivable ) ) Increase in accounts payables Increase payroll liabilities Increase in amounts due to related parties ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) - Net (cash used) in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Increase in members unit Net cash used in provided by financing activities - (DECREASE) INCREASE IN CASH CASH - BEGINNING OF YEAR - CASH - END OF YEAR $ $ See accompanying notes. 3 PROMARK DATA AND MEDIA GROUP, LLC NOTES TO FINANCIAL STATEMENTS February 28, 2010 and August 31, 2009 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operation.Promark Data & Media Group, LLC was incorporated on October 13, 2008, under the laws of the State of Florida.The Company commenced operations as a October, 15, 2008. Use of Estimates. The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Depreciation. Depreciation of property and equipment is recorded using the straight-line method over the estimated useful lines of the relative assets, which range as follows: Furniture & Fixtures 5-7 years Office Equipment 5-7 years Computer Software 5years The company uses other depreciation methods (generally, accelerated depreciation methods) for tax purposes where appropriate. Concentration of Credit Risk. Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of cash and accrued expenses. The Company's cash and cash equivalents are concentrated primarily in one bank in the United States.At times, such deposits could be in excess of insured limits.Management believes that the financial institution that holds the Company financial instrument is financially sound and, accordingly, minimal credit risk is believed to exist with respect to these financial instruments. Earnings (Loss) Per Unit. Basic loss per members unit is computed by dividing net loss by the weighted average number of members units outstanding during the specified period.Diluted loss per member unit is computed by dividing net loss by the weighted average number of member unit and potential member unit during the specified period. The Company has no potentially dilutive securities. 4 Evaluation of long-lived Assets. The Company reviews property and equipment for impairment whenever events or changes in circumstances indicate the carrying value may not be recoverable in accordance with guidance in SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets.”If the carrying value of the long-lived asset exceeds the estimated future undiscounted cash flows to be generated by such asset, the asset would be adjusted to its fair value and an impairment loss would be charged to operations in the period identified. Income Taxes. In February 1992, the Financial Standards Board issued Statement of Financial Accounting Standard No.109 “Accounting for Income Taxes.” Under SFAS No. 109, deferred assets and liabilities are recognized for the estimated future tax consequences between the financial statement carrying amounts of the existing assets and their respective basis. Deferred assets and liabilities are measured using enacted tax rates in effect for the year in which temporary differences are expected to be recovered or settled. Under SFAS No. 109, the effect on deferred assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date.For the year ending August 31, 2009 and 2008 the effective rates were: The differences between Federal income tax rates and the effective income tax rates are: February, 28 August, 31 Statutory federal income tax rate 34
